EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Carter on 05/26/2021.

The application has been amended as follows: 
	Cancel claims 16-20.
	In claim 2 line 2 “the front surface” is changed to read “a front surface”.
	In claim 4 line 2 “firs” is changed to “first”.
	In claim 6 line 2 “the rear surface” is changed to “a rear surface”.
	In claim 9 line 2 “a bezel region” is changed to “the bezel region”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests  a housing including a first surface and a second surface opposite to the first surface, the first surface including a display region and a bezel region extending from at least a portion of an edge of the display region; the bezel region including a curved region and an opening region at least partially surrounded by the curved region, and the curved region being bent such that a gap between the first surface and the second surface decreases as a distance from the display region increases; wherein the camera module includes: a lens assembly including a lens; a driver controlling the lens assembly; and a planar glass protecting the lens assembly, and wherein the planar glass is disposed at the opening region of the first surface, in combination with the rest of the limitations of the claim.
Regarding claim 11, no prior art could be located that teaches or fairly suggests a housing including a first surface and a second surface opposite to the first surface; a first glass disposed on the first surface of the housing and including a display region and a bezel region surrounding at least a part of the display region, the bezel region including a curved portion formed in a curved shape, the curved portion being bent such that a gap between the first surface and the second surface decreases as a distance from the display region increases; the sensor module including a sensor and a second glass having a flat surface, which is disposed on the sensor, wherein at least one opening region is formed at the curved portion of the bezel region, and wherein the 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697